Citation Nr: 1015550	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-50 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from December 1951 to 
November 1954.  He died in June 2008.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2008 from the Hartford 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.

The issue of service connection for the cause of death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008 and the appellant filed 
a claim for DIC benefits on June 19, 2008.

2.  Prior to the Veteran's death, service connection was in 
effect for post traumatic stress disorder (PTSD) rated at 70 
percent effective June 9, 1999, and for otitis externa, which 
was noncompensable.  A total disability evaluation due to 
individual unemployability due to service connected 
disability (TDIU) was in effect as of June 9, 1999.

3.  The Veteran was not continuously rated totally disabled 
due to service-connected disability, or due to 
unemployability, for at least 10 years preceding his death; 
nor was a total evaluation continuously in effect since the 
date of his discharge from military service and for at least 
five years immediately preceding his death; 

4.  There were no service department records in existence at 
the time of any prior VA decision, that were not considered 
by such prior final VA decision during the Veteran's 
lifetime, such as would provide a basis for reopening the 
previously denied claim and awarding retroactive TDIU 
benefits, nor would he have been in receipt of such 
compensation in either case, but for clear and unmistakable 
error in a prior decision, which has not been established 
here.

5.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's DIC claim under 38 U.S.C.A. § 
1318, the only issue being disposed of at this time, VCAA 
notice is not found to be required.  Indeed, such claim 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

II. Entitlement to DIC under 38 U.S.C.A. § 1318

The appellant seeks entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  Under 38 U.S.C.A. § 1318, VA death 
benefits may be paid to a deceased Veteran's surviving spouse 
in the same manner as if the Veteran's death is service-
connected, even though the Veteran died of nonservice-
connected causes, if the Veteran's death was not the result 
of his or her own willful misconduct and at the time of 
death, the Veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or was rated 
totally disabling continuously since the Veteran's release 
from active duty and for a period of not less than five years 
immediately preceding death; or was rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death if the Veteran was a former POW 
who died after September 30, 1999. 38 U.S.C.A. § 1318.  The 
total rating may be either schedular or based upon 
unemployability.  Id.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error 
(CUE) in a previous decision; or (3) to show that service 
department records in existence at the time of a prior VA 
decision, which were not previously considered by VA, provide 
a basis for reopening a claim finally decided during the 
Veteran's lifetime and for awarding a total service-connected 
disability rating retroactively.

The Veteran was discharged from service in November 1954 and 
died on June [redacted], 2008.  At the time of his death, he was 
service-connected for post traumatic stress disorder (PTSD) 
rated at 70 percent disabling and otitis externa which was 
noncompensable.  A total disability rating due to individual 
unemployability (TDIU) was granted by a January 2002 rating 
decision with an effective date assigned as of June 9, 1999.  
The history leading up to this rating, is as follows.  
Service connection for otitis externa was granted by the RO 
in an April 1955 rating decision, which assigned an initial 
noncompensable rating.  The Veteran did not appeal this 
rating and the noncompensable rating has remained in effect 
in subsequent rating actions leading up to his death.  At no 
time does the procedural history reflect that the Veteran 
ever had a pending claim or appeal for an increased rating 
for his noncompensable otitis externa prior to his death.  

Service connection for a nervous disorder was first claimed 
by the Veteran in June 1956.  This claim was denied by the RO 
in a February 1957 rating, with notice sent to the Veteran in 
March 1957.  He did not appeal this decision.  Subsequently 
he filed a claim in November 1973 wherein he appeared to be 
claiming entitlement to an increased rating for a nervous 
condition which he thought was rated at 0 percent disabling.  
The RO sent him a letter in response to this in July 1974 
which advised the Veteran that he had never been service 
connected for a nervous condition, and told of the previous 
denial of such condition in February 1957 with notice sent in 
March 1957.  The Veteran did not appeal this determination. 

Thereafter, the Veteran filed a claim for entitlement to 
service connection for PTSD in May 1997.  The RO granted 
service connection for PTSD in a December 1997 rating and 
assigned an initial 30 percent rating effective May 30, 1997.  
A letter submitted in August 1998 via his senator was 
accepted by the RO as a notice of disagreement (NOD), and the 
RO sent him a letter later the same month acknowledging this.  
On June 7, 1999, he submitted a document to the RO further 
expressing his disagreement with the 30 percent rating for 
PTSD.  The RO accepted this matter as a new increased rating 
claim and in a January 2000 rating, confirmed and continued 
the 30 percent rating for PTSD.  The Veteran filed a NOD with 
that rating in March 2000 and submitted a VA form I-9 in 
April 2000, following the issuance of a statement of the case 
in March 2000.  Thus he timely perfected the appeal of the 
RO's December 1997 rating (as well as the March 2000 rating).

While the appeal was pending, the RO in an April 2001 
Decision Review Officer (DRO) decision granted a 50 percent 
rating for the PTSD effective May 30, 1997 and 70 percent 
rating effective June 9, 1999.  The Veteran filed a claim for 
TDIU in June 2001.  Following this claim, the January 2002 
rating decision granted TDIU effective June 9, 1999, the same 
effective date that the 70 percent rating for PTSD was in 
effect.

Subsequent to this January 2002 rating decision which granted 
TDIU effective June 9, 1999, the Veteran sent a letter in 
April 2002, which expressed his desire to withdraw his appeal 
of the increased rating claim for PTSD.  This document was 
signed by the Veteran.  His representative also sent a letter 
in April 2002 confirming the Veteran's wish to withdraw the 
increased rating claim for PTSD from appellate status.  The 
January 2002 rating was the most recent rating action of 
record prior to the Veteran's death in June 2008.  

Thus at the time of his death on June [redacted], 2008, TDIU was in 
effect for less than 10 years.  There were no open claims or 
appeals at the time that would potentially affect the 
duration of this entitlement.  The earlier unfavorable 
determinations dated in February 1957 and July 1974 were not 
appealed by the Veteran and thus became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  The Veteran himself withdrew from appellate status 
the appeal of the December 1997 rating decision that had 
granted an initial 30 percent rating for PTSD.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

Accordingly the Board finds that as the Veteran's TDIU was in 
effect less than 10 years, entitlement to DIC benefits under 
1318 are not warranted on this basis.  The Board observes 
that DIC claims are not subject to "hypothetical entitlement" 
analysis.  Rodriguez v. Peake, 511 F.3d 1147 (2008).  
Therefore, it need not consider whether the Veteran 
hypothetically would have been entitled to a total disability 
rating for at least ten years preceding his death based on 
evidence in the claims folder or in VA custody prior to his 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998).  Inasmuch as 
the basic threshold criteria for establishing entitlement to 
benefits under 38 U.S.C.A. § 1318 are not met, the 
appellant's claim must be denied.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran 
was discharged from service in November 1954 and died in June 
2008.  Also noted above, he was not granted a 100 percent 
schedular rating until June 9, 1999, the date of entitlement 
to TDIU.  As such, the Veteran was not rated totally disabled 
for a continuous period of at least 10 years immediately 
preceding death; nor was he rated totally disabled 
continuously since his release from active duty and for a 
period of not less than five years immediately preceding 
death.  Additionally, the Veteran was not a former POW.  
Finally, there were no service department records in 
existence at the time of any prior VA decision, that were not 
considered by such prior final VA decision during the 
Veteran's lifetime, such as would provide a basis for 
reopening the previously denied claim and awarding 
retroactive TDIU benefits.  

Thus the issue remaining is whether either of the 
aforementioned durational requirements for a total rating 
necessary to satisfy 38 U.S.C.A. § 1318 would have been met, 
but for CUE in a decision on a claim filed during the 
Veteran's lifetime.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of the assignment of disability ratings, 
will be accepted as correct in the absence of clear and 
unmistakable error.  In order for a claim of CUE to be valid, 
there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.

As stated by the Court, for CUE to exist: (1) either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A disagreement with how VA evaluated the facts is inadequate 
to raise the claim of clear and unmistakable error.  Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995). Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).  Moreover, a failure on the part of 
the RO to fulfill its statutory duty to assist the veteran 
with the development of facts pertinent to a claim does not 
constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also held that in order to be 
CUE, the error must be of a type that is outcome- 
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).

In regards to a question of CUE in a prior final decision, 
this was raised by a representative statement submitted in 
February 2010.  The representative stated the evidence 
available at the time of the April 2001 rating decision 
supported at least a 70 percent rating for PTSD from May 30, 
1997, and that correction of this clear and unmistakable 
error would have warranted entitlement to TDIU from May 1997, 
which would result in entitlement to DIC under 38 USC 1318.  

The law in effect governing the rating of PTSD at the time of 
the April 2001 rating is as follows.  PTSD is rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9411.  38 C.F.R. § 4.130 (2000).  A 30 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self- care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
under when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2000).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id. Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id. Scores of 21-
30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

After reviewing the record and laws and regulations as they 
existed at the time of the April 2001 rating decision, the 
Board finds that it was not CUE for the RO to conclude in the 
April 2001 rating decision that prior to June 9, 1999, a 50 
percent rating was warranted effective from May 30, 1997.  
The procedural history leading up to this decision has been 
discussed above.  

Among the evidence that is pertinent to whether CUE was 
present in the April 2001 rating which found the PTSD 70 
percent disabling no earlier than June 9, 1999, were private 
treatment records from 1973 to 1994 which primarily contained 
records of treatment for nonservice connected medical 
problems unrelated to PTSD, but did include a January 1993 
psychological evaluation for a Disability Services evaluation 
which noted that he last worked in October 1992, having been 
laid off.  The psychological evaluation found that he was 
functioning in the average range of intelligence but showed 
difficulties in concentration and short term memory, with 
evidence of significant brain impairment.  There were no 
indications of a serious thought process nor indications of 
significant depression shown on testing, and he was deemed 
capable of managing his own benefits and performing simple 
repetitive work.  This report did not give any diagnosis of 
PTSD. 

The relevant evidence pertinent to this question of whether 
CUE was present in the April 2001 rating included the report 
of the August 1997 VA examination, which showed symptoms that 
included frequent dreams about the traumatic incident 
involving a collision of a ship he was on that resulted in 
multiple fatalities, intrusive thoughts of the incident, 
anxiety when exposed to stimuli that reminded him of the 
accident and avoidance of such reminders.  He was noted to 
have sleep difficulties and irritability and exaggerated 
startle response and hyper-alertness.  He also gave a history 
of having multiple jobs which he tended to leave rather than 
have confrontations, and of having a turbulent marriage and 
difficulty dealing with his children.  The examiner also 
noted a complicated medical history which included multiple 
medical problems unrelated to PTSD.  The mental status 
examination revealed that the Veteran was cooperative and 
answered questions appropriately.  His mood was noted to be 
sad and his affect was appropriate.  He was overcome with 
emotion and cried when discussing the event aboard ship.  He 
denied suicidal or homicidal ideas and his speech was normal, 
although somewhat slow and he was very elaborate in 
describing certain things and somewhat circumstantial in his 
thought process.  He was noted to be alert and oriented times 
three and had an intact memory.  His judgment and insight 
were fair.  The examiner opined that the Veteran met the 
criteria for PTSD, due to increased arousal, namely 
difficulties with sleep, difficulties with anger and 
exaggerated startle response.  The examiner also noted that 
his social and occupational functioning was further 
complicated by a long history of alcohol abuse.  The examiner 
also noted that his current functioning was affected by other 
(nonservice connected) medical disabilities unrelated to his 
PTSD, including a brain tumor, which forced him to retire 
from work.  The examiner noted that his symptoms such as 
feeling tired and apathetic were more related to the 
nonservice connected medical problems than to any psychiatric 
problems.  The social and occupational disability from his 
PTSD was deemed moderate to severe and he was assigned a GAF 
of 50.  

Other records pertinent to his PTSD symptoms included letters 
dated in November 1997 including one from a neurologist who 
noted PTSD symptoms of an apparent flashback that appeared 
during recovery from surgery and another letter from an 
assistant professor of neurology, who noted the Veteran 
suffered from recurrent traumatic memory.  

Also before the RO in the April 2001 rating was a May 1999 
private psychological evaluation report documenting 
evaluations done in March 1999, with his history noted to 
include a detail history of his PTSD stressors, with a post 
service history of having a spotty employment history and of 
having left multiple jobs due to interpersonal problems and 
anger problems.  His history as per the January 1993 
disability services evaluation regarding his work limitations 
was noted to limit him from working in a capacity of managing 
multiple people and resources.  He also endorsed problems 
with marital tensions and appeared to need a structured daily 
schedule.  He was noted to be anxious and depressed with 
flattened affect on examination but denied thoughts or 
desires for self harm but did express decreased interest in 
things that used to interest him and a feeling that life was 
not meaningful.  He also was noted to be over elaborate and 
somewhat circumstantial in his speech.  He was noted to have 
memory problems both short and long term, and used a notebook 
to make notes of events.  He had fair insight and judgment 
and was alert and oriented. Following comprehensive testing 
and evaluation he was diagnosed with PTSD as well as 
dysthymia secondary to PTSD.  Alcohol abuse was also 
diagnosed.  The problems associated with the PTSD included 
continued difficulty sleeping, irritability with anger 
outbursts, concentration difficulties, and hypervigilance.  
He was noted to have interpersonal problems relating to his 
wife and other family members and a history of multiple jobs, 
about 12 to 15 after his military career.  The GAF assigned 
was 51.  

Other pertinent evidence before the RO in April 2001 included 
VA records from 1999 which included an April 2,1999 record 
which noted this was a follow-up visit for PTSD with no new 
or exacerbated symptoms, and he was receiving a good deal of 
support.  He was noted on examination to be somewhat subdued 
with a flattened affect initially, but was more engaging as 
the visit progressed.  The assessment was PTSD, anxiety and 
depression. Alcohol abuse was improved as he was currently 
abstinent.  An April 12, 1999 record noted he was noted to 
give a history of nightmares and intrusive thoughts of his 
trauma occurring about 2-3 times a week and had numbing and 
detachment from others, as well as exaggerated startle 
response and irritability.  On examination he was alert, 
cooperative but with mild psychomotor retardation and 
depressed mood.  He appeared fatigued and had mildly to 
moderately blunted affect.  He had no evidence of psychosis 
or suicidal or homicidal ideations.  He was assessed with 
PTSD and alcohol dependence in questionable remission.  He 
was also noted to be in bereavement at the recent death of a 
friend.  A follow-up noted dated May 5, 1999 noted that he 
denied any changes in mood and reported nightmares on a 
nightly basis. He reported his depression was at a 5-8 out of 
10.  He also endorsed poor sleep.  His mental status 
examination showed the same findings as those in April 12, 
1999. A note dated June [redacted], 1999 revealed that he overall 
seemed stable but the doctor was concerned about his affect 
and nocturnal psychiatric symptoms.  Examination revealed him 
to be alert, but with a flat, tired affect.  His memory 
seemed good although others told him he seemed confused.  
None of these notes reported any GAF findings.  

The remainder of the evidence before the RO in the April 2001 
decision consisted of evidence, (including his hearing 
testimony from October 2000), that pertains to symptoms 
present either after the effective date of June 9, 1999, when 
the 70 percent rating was assigned, or else is so remote in 
time as to not be relevant to this matter, which concerns 
whether CUE was present in the April 2001 decision that 
failed to assign a 70 percent rating for PTSD dating back to 
May 30, 1997.  

In this case, the RO considered the above described evidence, 
and determined that it showed symptoms that met the criteria 
for a 50 percent rating, but not a 70 percent rating for PTSD 
between May 30, 1997 and June 9, 1999.  In doing so, the RO 
focused on the evidence in these records showing that his 
PTSD symptoms in the August 1997 examination showed sad mood, 
emotional lability, sad speech, circumstantial thought, 
irritability, relationship problems, fair insight and 
judgment, frequent nightmares and recurrent intrusive 
thoughts with a GAF of 50.  However the RO found that the 70 
percent was not warranted until there was evidence of 
recurrent suicidal ideation beginning in June 9, 1999.  The 
RO also noted that a 100 percent rating was not warranted 
because the Veteran had not shown manifestations consistent 
with the criteria for a 100 percent rating described above in 
the General Rating Criteria for Mental Disorders.  

Thus in determining that a rating higher than 50 percent was 
not warranted for the PTSD, the RO relied heavily on the 
evidence showing a lack of persistent suicidal thoughts, or 
of any major thought impairment or psychosis, or of any  
psychiatric or memory disability so severe that his ability 
to care for himself was compromised.  

The RO did not consider the significance of GAF scores shown 
at the time, nor whether the social and industrial 
limitations discussed in the above mentioned evidence could 
be construed as more closely resembling the criteria for a 70 
percent rating.  While the Board finds that reasonable minds 
might differ as to whether the RO reached the correct 
determination as to the disposition of the Veteran's claim in 
the April 2001 decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence of pertinent record 
before the RO in 2001, the Board finds no facts that were 
misstated or omitted by the RO.  The above evidence was 
listed among the evidence by the RO and was discussed at 
length in the April 2001 DRO decision.  The RO's 
consideration should be found to have encompassed all 
pertinent evidence of record at the time.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  In light of the 
foregoing, the Board finds that a clear error of fact is not 
shown, and a finding of CUE on such basis is not warranted.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time. Moreover, such 
misapplication must result in an error that is undebatable, 
such that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
In essence, then, in order for the Veteran to prevail in his 
claim of CUE, he must demonstrate that application of 
governing law to the evidence of record could have resulted 
in only one possible conclusion, namely, that based on 
governing law at the time, the RO must have assigned a 70 
percent rating dating back to May 30, 1997, and that this 
would have also resulted in a  TDIU rating dating back to 
that time. 

The Board notes that the question of TDIU was not addressed 
in the April 2001 rating, and that the Veteran did not file a 
claim for such entitlement until June 2001, after this rating 
decision.  Thus the RO was under no obligation to address 
TDIU at the time of this rating.  

Furthermore, the evidence at the time did not reflect 
entitlement to TDIU can be inferred for the period between 
May 1997 and June 9, 1999.  The pertinent law in effect at 
the time of the April 2001 rating states that in order to 
establish TDIU, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability. Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable. 38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

The evidence pertaining to employability at the time reflects 
that during the period from May 30, 1997 to June 9, 1999, the 
Veteran was unemployable due to other nonservice-connected 
disabilities, rather than his PTSD.  He also failed to meet 
the schedular criteria for PTSD, as his schedular rating was 
50 percent disabling at that time.  The RO's failure to 
discuss regulations (such as those governing TDIU) or certain 
items of evidence does not constitute CUE as there is nothing 
to suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  See 
Crippen, 9 Vet. App. at 421 (1996)

It cannot therefore be said that the evidence at the time of 
the April 2001, RO rating decision compels the conclusion, to 
which reasonable minds could not differ, that a 70 percent 
rating, rather than a 50 percent rating was warranted for the 
PTSD prior to June 9, 1999.  

The Board notes that to prevail in a claim of CUE, it is not 
enough to show that the evidence suggests that another 
outcome was possible.  Rather, it must be shown that proper 
application of governing law to the factual evidence mandated 
only one possible outcome, here the assignment of a 70 
percent rating for PTSD. As discussed above, neither the 
evidence, nor governing law in April 2001 was such that it 
was beyond the judgment of the RO to find that a 70 percent 
rating for PTSD was not justified by the evidence prior to 
June 9, 1999.

Accordingly, the Board concludes that the April 2001 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.  
The evidence of record in April 2001 did not compel a finding 
of a 70 percent rating for the Veteran's service connected 
psychiatric disability, or that a TDIU rating was warranted 
for the period from May 30, 1997 to June 9, 1999.  
Essentially the argument for CUE in this instance is reduced 
to asserting that the RO weighed the evidence improperly and 
a request that the Board reweigh this evidence.  Such is 
impermissible in a CUE claim.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, the Board finds the April 2001 rating decision 
was not clearly and unmistakably erroneous.

The appellant has not alleged CUE in any other rating 
decisions other than the April 2001 rating decision, thus 
there is no need to address whether CUE was present in other 
rating decisions such as would change the outcome of this 
claim for benefits under 1318.  

In sum, the Board finds that the basic threshold criteria for 
establishing entitlement to DIC benefits under 38 U.S.C.A. § 
1318 are not met.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

In denying the appellant's 38 U.S.C.A. § 1318 DIC benefits 
claim, the Board does not wish in any way to diminish the 
Veteran's years of service.  Although sympathetic to her 
claim, the Board is without authority to grant them on an 
equitable basis and instead is constrained to follow the 
specific provisions of law. See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



REMAND

In regards to the appellant's claim for service connection 
for cause of the Veteran's death, the Board finds that 
further development is necessary to afford proper 
adjudication.  The Veteran's June 2008 death is shown by the 
death certificate to have been respiratory failure due to or 
as a consequence of post obstructive pneumonia, which was due 
to or as a consequence of lung cancer.  Currently there are 
no records of any medical treatment leading up to his death.  

Furthermore in a March 2010 statement, which argues that 
service connection should be awarded for the Veteran's death, 
the appellant raises the theory that the cause of death was 
secondary to VA treatment, thereby triggering a claim for 
entitlement to cause of death pursuant to 38 U.S.C.A. § 1151.  
She specifically alleges that during medical examinations at 
the Danbury VA primary care center, the Veteran was 
misdiagnosed with asthma, and in the last stages of his 
illness with pneumonia, and implies that had he been 
diagnosed in time with lung cancer, he may have been 
treatable.  She also alleged that some of the medication to 
treat asthma, such as inhalers, could have aggravated his 
lung cancer.  Such claim and allegations have not been 
addressed by the RO.  Also it is noted that there are no 
pertinent records to include VA treatment records, that have 
been obtained to support this cause of death claim, which now 
includes the theory under 38 U.S.C.A. § 1151.  Furthermore 
after records (if any) are obtained, an examination should be 
conducted to address the etiology of the cause of the 
Veteran's death.  

Finally, the RO should ensure that it is in compliance with 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits (VCAA).  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  This 
includes notice of the Court of Appeals for Veteran's Claims 
(Court) decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
given a Duty to Assist Notice in June 2008 which specifically 
addressed the DIC claim, to include the cause of death, but 
did not discuss the provisions of Dingess, supra.  Also, the 
appellant having forwarded a claim for the cause of the 
veteran's death, that is premised in part on a claim under 
the provisions of 38 U.S.C.A. § 1151, has yet to be notified 
as to the evidence needed to prevail in such a claim.  In 
light of the need to remand these matters for further 
development to include proper notification, additional notice 
should specifically address the issues on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159 (2009), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) 
notice of the information and evidence 
necessary to substantiate the appellant's 
claim of entitlement to an award of 
payment of Dependency and Indemnity 
Compensation (DIC) benefits, based on the 
grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 
disability compensation (2) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet 
App. 473, and (3) requests or tells the 
appellant to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The RO should contact the appellant 
and ask that she identify all sources of 
treatment for the Veteran's pulmonary 
complaints leading up to his lung cancer, 
as well as the lung cancer treatment  
prior to his death, to include the 
records immediately preceding his death.  
She should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested, to 
include the VA records alleged to have 
been from the Danbury VA primary care 
center that involved treatment for all 
pulmonary complaints, prior to his death.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the appellant of the non-
response so that she will have an 
opportunity to obtain and submit the 
records himself, in keeping with her 
responsibility to submit evidence in 
support of her claims.  38 C.F.R. § 3.159 
(2009).

3.  After the completion of # 1& 2, the 
AOJ should obtain a medical opinion from 
a physician with expertise in lung 
disorders, including cancer, regarding 
the etiology of the cause of the 
veteran's death.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner. The examiner must state whether 
it is at least as likely as not (at least 
a 50 percent chance) that (1) the 
veteran's death was the result of 
carelessness, negligence, lack of proper 
skill, error of judgment, or similar 
instance of fault on the part of VA for 
treatment rendered in general for the 
pulmonary, to include any treatment for 
asthma and pneumonia. (2) Alternately, 
the examiner should discuss whether it is 
at least as likely as not that medication 
prescribed by the VA to treat his asthma, 
caused or aggravated the veteran's lung 
cancer and in doing so caused or hastened 
his death. (3) Finally the examiner 
should also state whether it is at least 
as likely as not that the veteran's death 
is related to any incident in service. 
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim to include whether 
the cause of the Veteran's death is 
warranted pursuant to the provisions of 
38 U.S.C.A. § 1151, as well as whether 
the cause of death may be secondary to 
medications used to treat service- 
connected disorders.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, a summary of the evidence and 
discussion of all pertinent law and 
regulations, to include 38 U.S.C.A. § 
1151 (2009).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


